Exhibit 23.2 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS As independent petroleum engineers, we hereby consent to the inclusion of information included or incorporated by reference in this Registration Statement on FormS-3 of Earthstone Energy, Inc. with respect to the information from our firm’s reserve report dated February24, 2016, included in the Annual Report on Form10-K of Earthstone Energy, Inc. for the year ended December31, 2015, as well as in the notes to the financial statements included therein, in reliance upon the report of this firm and upon the authority of this firm as experts in petroleum engineering.We hereby further consent to the reference to this firm under the heading “Experts” in such Registration Statement. CAWLEY, GILLESPIE & ASSOCIATES, INC. Texas Registered Engineering Firm F-693 By /s/ CAWLEY, GILLESPIE & ASSOCIATES, INC. Houston, Texas
